
	

114 HRES 91 IH: Congratulating the New England Patriots on their victory in Super Bowl XLIX.
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 91
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Cicilline (for himself, Mr. Kennedy, Mr. Langevin, Mr. Larson of Connecticut, Mr. Courtney, Ms. DeLauro, Mr. McGovern, Ms. Tsongas, Ms. Clark of Massachusetts, Mr. Moulton, Mr. Capuano, Mr. Guinta, Ms. Kuster, Ms. Pingree, Mr. Poliquin, Mr. Lynch, Ms. Esty, Mr. Welch, Mr. Keating, and Mr. Neal) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Congratulating the New England Patriots on their victory in Super Bowl XLIX.
	
	
 Whereas on Sunday, February 1, 2015, the New England Patriots won Super Bowl XLIX with a score of 28 to 24, defeating the Seattle Seahawks in Glendale, Arizona;
 Whereas Malcolm Butler’s goal line interception with 20 seconds remaining in the game clinched the Super Bowl XLIX Championship for the New England Patriots;
 Whereas the Super Bowl XLIX victory is the fourth Super Bowl Championship for the New England Patriots;
 Whereas the Patriots appeared in their NFL record eighth Super Bowl; Whereas quarterback Tom Brady broke, tied, or extended 9 Super Bowl records in leading the New England Patriots to their fourth Super Bowl victory and was named the Super Bowl Most Valuable Player for the third time;
 Whereas Head Coach Bill Belichick, Coordinators Matt Patricia and Josh McDaniels, and the staff of the New England Patriots brilliantly created successful game plans throughout the 2014 season;
 Whereas extraordinary efforts by players of the New England Patriots, including Tom Brady, Julian Edelman, Rob Gronkowski, Brandon LaFell, Danny Amendola, Shane Vereen, LeGarrette Blount, Darrelle Revis, Chandler Jones, Jamie Collins, Vince Wilfork, Rob Ninkovich, Devin McCourty, Don’ta Hightower, Sealver Siliga, Alan Branch, Ryan Allen, Stephen Gostkowski, Brandon Browner, Matthew Slater, and Malcolm Butler, significantly contributed to the Super Bowl XLIX victory;
 Whereas the offensive line of the New England Patriots was crucial to their victory in Super Bowl XLIX, and strong efforts by Nate Solder, Sebastian Vollmer, Bryan Stork, Ryan Wendell, Dan Connolly, and Cameron Fleming resulted in the New England Patriots conceding only one sack out of the 51 times quarterback Tom Brady dropped back to pass during Super Bowl XLIX;
 Whereas Robert Kraft, the owner of the New England Patriots, deserves great credit for his unwavering commitment and leadership, and for his gracious acknowledgment that the team’s Super Bowl Championship would not have been possible without the strong support of the millions of fans who comprise Patriots Nation; and
 Whereas all members of the New England Patriots did their job to help deliver a fourth Vince Lombardi Trophy to New England and are now on to the White House to celebrate their victory: Now, therefore, be it
	
 That the House of Representatives congratulates the New England Patriots on their dramatic Super Bowl XLIX victory.
		
